UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6662



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY V. CLEVELAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-93-402; CA-99-1030)


Submitted:   September 30, 2005           Decided:   October 18, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Troy V. Cleveland appeals the district court’s order

denying    relief      on   his   motion     construed    as   a   request    for

reconsideration pursuant to Fed. R. Civ. P. 60(b).*                       We have

reviewed the record and find no reversible error.              Accordingly, we

affirm    on    the   reasoning   of   the     district   court.    See    United

States v. Cleveland, Nos. CR-93-402; CA-99-1030 (E.D. Va. Apr. 7,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




     *
      The motion was styled “‘Ends of Justice’ Motion Pursuant to
the All Writs Act Under 28 U.S.C. § 1651(a)” and “request[ed]
reconsideration” of the denial of a 28 U.S.C. § 2255 (2000) motion.

                                       - 2 -